Citation Nr: 1025346	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to September 22, 2005, entitlement to an evaluation in 
excess of 10 percent for irritable bowel syndrome. 

2.  From September 22, 2005, entitlement to an evaluation in 
excess of 30 percent for irritable bowel syndrome. 

3.  Entitlement to an increased (compensable) evaluation for 
plantar fasciitis with calcaneal bursitis of the right foot.  

4.  Entitlement to an increased (compensable) evaluation for 
plantar fasciitis with calcaneal bursitis of the left foot.  

5.  Prior to October 2, 2009, entitlement to an increased 
(compensable) evaluation for intermittent lumbosacral strain.  

6.  From October 2, 2009, entitlement to an evaluation in excess 
of 10 percent for intermittent lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran had active service from March 1984 to May 1998, as 
well as subsequent service in the United States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in Waco, 
Texas.

In April 2008, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

A review of the record indicates that the Veteran's claim 
requires additional development.  The Court has held that a 
remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders. Stegall v. West, 
11 Vet. App. 268 (1997).  In this case, the evidence suggests 
that there are additional VA records to be obtained.
 
In the April 2009 remand, the Board requested, in part, that the 
AMC obtain any VA medical treatment records for treatment 
associated with the Veteran's irritable bowel syndrome, low back 
disorder, and bilateral foot disorder, dated since 2005, and 
associate them with the Veteran's claims file.  In its February 
2010 Supplemental Statement of the Case (SSOC), the AMC indicated 
that it had procured VA treatment records from the Central Texas 
VA Medical Center, (VAMC) dated January 2005 through August 2009.  
However, the Board notes that the record does not contain any VA 
treatment records from this period, other than copies of 
September 2005 and October 2009 VA medical examination reports.  
At the April 2008 Board hearing, the Veteran provided credible 
testimony, indicating that he had been treated at the VAMC in 
Temple, Texas, since his discharge from service.  Moreover, in a 
February 2009 private treatment record, the examiner reported 
that the VA currently was providing treatment for the Veteran's 
irritable bowel syndrome, indicated that the VA was providing 
colonoscopies for the Veteran every two years, and stated that 
the Veteran was due to follow-up with the VA in six months.  As 
both the Veteran's credible testimony and private treatment 
records indicate that the VA has provided regular treatment to 
the Veteran within the past five years, the Board finds that a 
final effort must be made to obtain any outstanding VA medical 
treatment records not currently of record.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall make arrangements to 
obtain any VA medical treatment records of 
the Veteran, other than VA examination 
reports, for treatment associated with his 
irritable bowel syndrome, low back disorder, 
and bilateral foot disorder, dated since 
2005, and associate them with the Veteran's 
claims file.  If VA treatment records do not 
exist, the AMC/RO shall document that in the 
file. 

2.  The AMC/RO will then re-adjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

